DETAILED ACTION

1)       Applicant’s election without traverse of invention (a), drawn on claims 1-8, in the reply filed on 3/25/2021, is acknowledged.
Claims 9-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
2)       THC is a chemical, not a plant and does not grow trichomes.
The Office Action considers non-THC trichomes that either come from sources that do not have THC or from sources from which THC has been removed by extraction or by other treatment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 1-8, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 is indefinite since the Specification does not define non-THC trichomes.                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 1-8, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 2011/0168342).   Mohammadi discloses fibrous structures that includes trichomes. The fibrous structure includes up to 20% of trichomes (claim 34).  The trichomes are disclosed and defined as epidermal attachment of a varying shape, structure and/or function of a non-seed portion of a plant (Figure 11); the trichome being an epidermal cell outgrowth as a trichome fiber [0026].   Trichome examples are provided in paragraphs [0027]-[0042] and in claims 5-7 of Mohammadi.  The trichomes are non-THC containing trichomes.  Trichome fiber lengths include long fibers of length less than about 7 mm in the range 0.15%-0.30% and include short fibers of length less than 1 mm in the range 0.02%-0.04% ([0043]-[0046]).  The fibrous structures are disclosed.  The % Curl and the % Hydrophobe Extracted are physical properties and not structures as defined in the present Specification ([0319]-[0321]).  The % Curl and the % Hydrophobe Extracted are obtained by test methods.   Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   Further, it would have been obvious to one skilled in the art at the time the invention was filed to optimize the trichomes fiber length and fiber distribution in order to obtain desired results. 
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748